Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US Pub No.: 2020/0179218) in view of Goetgeluk (US Pub No.: 2019/0282900) and Walsh, (US Pub No.: 2017/0027735).
Regarding claim 1, Katoh (US Pub No.: 2020/0179218) discloses an assist device (being the power assist suit of the abstract) comprising: a first harness configured to be fitted to at least one of a shoulder region and a breast region of a user (being the chest harness in figure 8. This chest harness is defined as part 30 in [0056] that would extend around a shoulder in figure 2); a second harness configured to be fitted to a leg region or a waist region of the user (being the hip harness in figure 7); an actuator provided in one harness of the first harness and the second harness (Katoh discloses an actuator in [0006] that is part of part 50 in figure 2 as per [0094] that is housed in part 40 that is connected to the harness 30),  and a controller configured to perform operation control of the actuator (a controller for controlling a motor is disclosed in [0105]-[0107]), the controller being configured to, upon operation of the actuator being started in a state in which the first harness and the second harness are fitted to the user, perform winding of the belt body with a first winding force, and configured to, upon the winding of the belt body being completed, change the winding force of the actuator to a second winding force that is smaller than the first winding force (as the controller of Katoh would control the actuation of a motor as per [0105]-[0107], the actuator control here would be able to control a winding of a belt if the actuator of Katoh was attached to a belt).
However, Katoh does not disclose an instance wherein a belt body is provided so as to extend to the first harness and to the second harness along a back side of the user.
Instead, Goetgeluk (US Pub No.: 2019/0282900) does teach a belt body that is provided as to extend to the first harness and to the second harness along a back of a user (Goetgeluk discloses a back strap 114 in [0091] that is taken to be a back belt that is taken to attach to the lower portion of figure 1 about 121A, with an attachment to shoulder straps 111 via part 112. The combination of 114 with 112, when implemented in Katoh, is taken to teach a back belt that would extend from the first harness to the second harness of Katoh).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the back strap with the connector part of Goetgeluk into the device of Katoh for the purpose of providing an additional means to secure the device of Katoh to the patient as the strap of Goetgeluk would extend over the back of the user (as per figure 1) to which a strap in this location is not present in Katoh. 
From here, Katoh in view of Goetgeluk does not teach an actuator configured to wind and unwind a part of the belt body or that the controller being configured to, upon operation of the actuator being started in a state in which the first harness and the second harness are fitted to the user, perform winding of the belt body with a first winding force, and configured to, upon the winding of the belt body being completed, change the winding force of the actuator to a second winding force that is smaller than the first winding force. Instead, Walsh, (US Pub No.: 2017/0027735) would teach an actuator configured to wind and unwind a part of the belt body (in [0217], a motor to actuate a cable is disclosed. Here, this actuator can be implemented on part 112 of Goetgeluk to then interface with the strap 114 in figure 1) or that the controller (being the motor controller in [0217]) being configured to, upon operation of the actuator being started in a state in which the first harness and the second harness are fitted to the user, perform winding of the belt body with a first winding force, and configured to, upon the winding of the belt body being completed, change the winding force of the actuator to a second winding force that is smaller than the first winding force (as per [0133]-[0134], a control system to control an extension of a cable is disclosed. From here, it is argued that, if the controller is used to actuate the belt of Katoh in view of Goetgeluk, it would be able to change the winding force applied to the belt depending on the position of the belt as the controller is controlling the actuation of a cable in [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and motor to actuate a belt like the one presented in Walsh into the combination of Katoh in view of Gotegeluk for the purpose of providing a means to actuate the belt of Gotegeluk (like what is disclosed in [0133] of Walsh with respect to a cable) that would allow for an adjustment of the belt to better fit the user of the harness of Katoh in view of Gotegeluk.
Regarding claim 2, Katoh in view of Gotegeluk and Walsh teach the assist device according to claim 1, wherein Walsh teaches that the controller is configured to, upon the winding of the belt body being completed, change the winding force of the actuator to a second winding force that is smaller than the first winding force but is larger than zero (as a winding of an a cable via a controller input is disclosed in [0133] with a control of the cable based off of a sensing of a cable (like via a load cell in [0181]) the load cell with the controller could determine when a winding of the belt would reach a ‘completed’ state and then change the applied winding force to the cable). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and motor to actuate a belt like the one presented in Walsh into the combination of Katoh in view of Gotegeluk for the purpose of providing a means to actuate the belt of Gotegeluk (like what is disclosed in [0133] of Walsh with respect to a cable) that would allow for an adjustment of the belt to better fit the user of the harness of Katoh in view of Gotegeluk.
Regarding claim 3, Katoh in view of Gotegeluk and Walsh teach the assist device according to claim 1, wherein Walsh teaches that: the actuator includes a pulley configured to wind the belt body (Walsh discloses that the actuator unit comprises a pulley to rotate a cable as per [0133]), and a motor for making the pulley perform an operation of winding the belt body (the drive motor disclosed in [0133]); and the controller is configured to, based on a parameter relating to rotation of the pulley or the motor (which could be the rotational position of the motor output shaft that is determined by a sensor, as per [0134]), detect completion of the winding of the belt body (The position sensing of [0134] is disclosed to connect through a pulley that would then interface with a cable. As such, the position sensing of the motor output shaft would directly affect the position of the winded cable, thereby meaning that it would be indicative of a complete position of a cable within Walsh). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and motor to actuate a belt like the one presented in Walsh into the combination of Katoh in view of Gotegeluk for the purpose of providing a means to actuate the belt of Gotegeluk (like what is disclosed in [0133] of Walsh with respect to a cable) that would allow for an adjustment of the belt to better fit the user of the harness of Katoh in view of Gotegeluk.
Regarding claim 4, Katoh in view of Gotegeluk and Walsh teach the assist device according to claim 1, wherein: Walsh teaches that the actuator includes a pulley configured to wind the belt body (Walsh teaches that the actuator unit comprises a pulley to rotate a cable as per [0133]), and a motor for making the pulley perform an operation of winding the belt body (the drive motor disclosed in [0133]); and the controller is configured to change the winding force of the actuator by decreasing a current supplied to the motor (as an electroactive material actuator is disclosed in [0100] with an electromagnetic clutch in [0123], it is assumed that the controller would control an electric current supplied to an actuator. As such, the controller is taken to control a winding of an actuator via adjusting an electrical energy supplied to the actuator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and motor to actuate a belt like the one presented in Walsh into the combination of Katoh in view of Gotegeluk for the purpose of providing a means to actuate the belt of Gotegeluk (like what is disclosed in [0133] of Walsh with respect to a cable) that would allow for an adjustment of the belt to better fit the user of the harness of Katoh in view of Gotegeluk.
Regarding claim 6, Katoh in view of Gotegeluk and Walsh teach the assist device according to claim 1, wherein Walsh teaches: the actuator includes a motor (being the drive motor in [0133]), a reducer section including a plurality of gears (via the gearing disclosed in [0133] that is part of the drive motor in certain embodiments), the reducer section being configured to reduce rotation of the motor and output the resulting rotation (as the gearbox is increasing a torque output in [0133], the rotational speed would be decreased in order to provide an increase in torque, as torque is inversely proportional to an angular speed), and a pulley configured to wind the belt body by rotating via the output of the reducer section (being the pulley module 1224 that interfaces with the drive 1222 that would have the reducer gear part); and the actuator is configured in such a manner that, when the belt body is unwound from the pulley, while the motor provides torque in a direction in which the belt body is wound, to the pulley through the reducer section, the pulley rotates in a direction in which the belt body is unwound (As per [0133]-[0135], a winding of a pully in a first direction would wind a cable around a pulley while a winding in a second direction would unwind the cable from the pulley. As the pulley of [0135] is driven by the actuator of [0133], it is taken that the torque is applied in one direction when the cable is wound and the torque would need to be applied in an opposite direction when the torque is unwound). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and motor to actuate a belt like the one presented in Walsh into the combination of Katoh in view of Gotegeluk for the purpose of providing a means to actuate the belt of Gotegeluk (like what is disclosed in [0133] of Walsh with respect to a cable) that would allow for an adjustment of the belt to better fit the user of the harness of Katoh in view of Gotegeluk. Here, the belt of Gotegeluk is to be used in place of the cable of Walsh.
Regarding claim 7, Katoh in view of Gotegeluk and Walsh teach the assist device according to claim 1, wherein the controller is configured to, upon operation of the actuator being started, perform control to change the first winding force to be smaller than that at a start of the winding, in a time period that is later than the start of the winding (as the controller of [0133]-[0134] would control an extension of a cable via a movement of a motor, the controller would allow for a change in a winding force over the time of a winding as a control of power, speed, and direction of the drive motor is disclosed in [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and motor to actuate a belt like the one presented in Walsh into the combination of Katoh in view of Gotegeluk for the purpose of providing a means to actuate the belt of Gotegeluk (like what is disclosed in [0133] of Walsh with respect to a cable) that would allow for an adjustment of the belt to better fit the user of the harness of Katoh in view of Gotegeluk.
Regarding claim 8, Katoh in view of Gotegeluk and Walsh teach the assist device according to claim 1, wherein the controller is configured to, upon operation of the actuator being started, perform control to change a speed of winding of the belt body to be lower than that at a start of the winding, in a time period that is later than the start of the winding. (as the controller of [0133]-[0134] would control an extension of a cable via a movement of a motor, the controller would allow for a change in a winding force over the time of a winding as a control of power, speed, and direction of the drive motor is disclosed in [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and motor to actuate a belt like the one presented in Walsh into the combination of Katoh in view of Gotegeluk for the purpose of providing a means to actuate the belt of Gotegeluk (like what is disclosed in [0133] of Walsh with respect to a cable) that would allow for an adjustment of the belt to better fit the user of the harness of Katoh in view of Gotegeluk.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US Pub No.: 2020/0179218) in view of Goetgeluk (US Pub No.: 2019/0282900) and Walsh, (US Pub No.: 2017/0027735) in further view of Takahashi (US Pub No.: 2020/0117171).
Regarding claim 5, Katoh in view of Gotegeluk and Walsh teach the assist device according to claim 1, wherein Walsh teaches: the actuator includes a pulley configured to wind the belt body (the actuator unit comprises a pulley to rotate a cable as per [0133]), and a motor for making the pulley perform an operation of winding the belt body (the drive motor disclosed in [0133]); and the controller is configured to, upon the winding force of the actuator being changed to the second winding force (to which the controller is taken to be able to do as the controller controls a drive motor as per [0133]-[0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and motor to actuate a belt like the one presented in Walsh into the combination of Katoh in view of Gotegeluk for the purpose of providing a means to actuate the belt of Gotegeluk (like what is disclosed in [0133] of Walsh with respect to a cable) that would allow for an adjustment of the belt to better fit the user of the harness of Katoh in view of Gotegeluk.
However, Katoh in view of Gotegeluk and Walsh does not teach an instance wherein a controller would set a phase of the motor at a time of the change, as an initial value of the phase of the motor. Instead, Takahashi (US Pub No.: 2020/0117171) discloses a controller that controller would set a phase of the motor at a time of the change, as an initial value of the phase of the motor (with the controller of the abstract with [0043] disclosing a “providing current control in real-time for each phase current output,” Takahashi is taken to teach a motor that would provide a control in real time of a motor through a plurality of phases. As control loops are also present in [0043], the controller would be able to define an initial value for each phase that the disclosed motor would actuate in). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the controller of Takahashi for use of a multi-phase motor into the combination of Katoh, Gotegeluk, and Walsh for the purpose of providing a means to control the actuator of Walsh that would allow for a control during different phases of motion of the actuator. As the actuator of Walsh would is disclosed as providing multiple torques (like torques in different directions as implied in [0135] of Walsh as Walsh discloses a winding and unwinding of a cable which would necessitate an application of torque in opposite directions), the controller of Takahashi is taken as a way to control an application of torque over different phases wherein the torque applied would have to be different. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yagi (US Pub No.: 2018/0325764) discloses a harness in [0013]-[0014] with a plurality of belts in [0190].  Holgate (US Pub No.: 2020/0268542) does disclose a torso harness with upper back straps as per the abstract
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 3774                                                                                                                                                                                                        


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774